The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 05/04/2021.
4.	Claims 1-2, 4-6, 8-13, and 15-16 are currently pending.
5.	Claims 1 and 8 have been amended.
6.	Claims 3, 7, and 14 have been cancelled.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2010/0006031).
Regarding claims 1-2 and 4-6:
	The embodiment depicted in figures 6-10 of Choi teach all of the limitations of the claims [fig 6-10 & 0047-0063]. Specifically, Choi teaches flow channels (314) of different lengths; a plurality of spray holes (316) formed in a curved front surface (203) having a same depth (have substantially the same third gas path L3) [fig 6-10 & 0047-0063].

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 8-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (US 20100304155) in view of Choi et al (US 2010/0006031).
Regarding claims 8 and 10-13, Fujinami teaches a roll-to-roll plasma-processing apparatus [0001].  The apparatus of Fujinami (10 of Fig. 1) comprises a chamber (film deposition chamber 14) [0022], a drum (26) facing a film deposition electrode (50) [0058].   The film deposition electrode (50) of Fujinami corresponds to the instant claimed “showerhead” because it is facing the film deposition electrode (seen in Figs. 1 and 2A), and it is a “shower head electrode” [0063].  
Fujinami does not specifically teach the limitations drawn to the structural features of the showerhead.
The embodiment depicted in figures 6-10 of Choi teach all of the limitations of the claims [fig 6-10 & 0047-0063]. Specifically, Choi teaches flow channels (314) of different lengths; a plurality of spray holes (316) formed in a curved front surface (203) having a same depth (have substantially the same third gas path L3) [fig 6-10 & 0047-0063].
Fujinami and Choi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the showerhead of Fujinami with the showerhead of Choi to uniformly distribute gas over the substrate [Choi – 0058, 0063].
Although taught by the cited prior art, the claim limitations “configured to rotate and to carry a flexible substrate introduced into the chamber along an outer circumferential surface of the drum,”  “configured to spray reaction gas supplied from an external device to generate a plasma area,” and “so that reaction gas supplied through the flow channels is sprayed to the outer circumferential surface of the drum from the front surface through the spray holes” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  The apparatus of Fujinami is capable of the claimed function because the apparatus of Fujinami delivers a flexible film (Z of Fig. 1) to the drum [0045], and the flexible substrate is carried around an outer circumferential surface of the drum (the film is passed over the drum) [0054].  The flexible film passing along the surface of the drum (26) is also shown in Fig. 1.  
The apparatus of Fujinami is capable of the second and third claimed functions because the showerhead (electrode 50) is connected to a material gas supply unit that flows gas through the showerhead, and is released from the surface (50a of Fig. 2A) into the gap S adjacent the flexible film Z.  The showerhead of Fujinami is connected to a radio frequency power source (44 of Fig. 1) employed in film deposition by plasma-enhanced CVD [0083].  
Regarding claim 9, modified Fujinami teaches the limitations of claim 8.  Fujinami further teaches the limitation wherein the outer circumferential surface of the drum has a same curvature as the curvature of the front surface of the body of the shower head.  
Fujinami teaches that film deposition electrode has a surface (50a of Fig. 2A), corresponding to the front surface of the body of the shower head) facing the drum that is “curved so as to contour the surface of the drum,” and that the distance between the surface of the showerhead (50a) and the surface of the drum (26) remains a given 
Regarding claim 15, modified Fujinami teaches the limitations of claim 8.  
Fujinami further teaches that the showerhead (film deposition electrode 42) comprises a film deposition electrode (54), also referred to as a holder with regard to Fig. 2A [0065].  The holder 54 of Fujinami surface of the body of the electrode because it is opposite the front surface (50a) where gas is sprayed towards the substrate.  The holder (54) also covers the cavity (56), as seen in Fig. 2A.  
Regarding claim 16, modified Fujinami teaches the limitations of claim 15.  
Although taught by the cited prior art, the claim limitations “the shower head is configured to spray the reaction gas supplied through the flow channels in response to application of an RF voltage to the electrode” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Fujinami is capable of this function the showerhead of Fujinami is a film deposition electrode [0066], and the film deposition electrode is connected to a Radio-Frequency (RF) power source (44), which applies a radio-frequency voltage [0060].  The apparatus is further capable of spraying the .  

Response to Arguments
12.	Applicant’s arguments, see Remarks, filed 05/04/2020, with respect to the rejection of claim(s) 1-2 and 4-16 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1-2 and 4-16 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 1 and 8. 
13.	Applicant’s arguments, see Remarks, filed 05/04/2020, with respect to the rejection of claim(s) 1-2, 4-6, 8-13, and 15-16 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Choi et al (US 2010/0006031) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Benjamin Kendall/Primary Examiner, Art Unit 1718